Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant has submitted Remarks filed March 28th, 2022, amending claims 1, 2, 13, and 19; adding claims 21 to 23; and cancelling claims 14 and 16 to 18. 
Regarding the Priority issue, Applicant has addressed the previously indicated issue by submitting certified translations of the Priority Documents for which the application claims priority to. Specifically, translations were provided by Applicant for CN20170642312.6 (CN107401776) and CN201720949029.3 (CN207146545) for the indoor unit described in the present invention. Therefore, the priority issue is moot.
Regarding the Drawing Objections, Applicant has addressed the previously indicated objection by amending claim 13; thereby rendering the objection moot. 
Regarding the U.S.C. § 103 Rejection, Applicant discusses amended claim 1 which is addressed in the Rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7-13, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Foreign Patent CN 104913444 A) in view of Yun (Foreign Publication CN 104697055 A).
Wang teaches an air conditioner indoor unit (100) comprising: a body (1) including an air outlet (page 6, paragraph 9 of attached translation); an outer air deflector (21) arranged at the air outlet and configured to open and close the air outlet (page 6, paragraph 9 of attached translation: the first air deflector 21 and the second air radiating plate 22 rotatably installed at the air outlet to open or close the air outlet), the outer air deflector (21) including a plurality of first vent holes (31) penetrating the outer air deflector (21) in a thickness direction of the outer air deflector (21; page 6, paragraph 9 of attached translation: a first wind distributing plate 21 is provided with multiple first ventilation holes through the first wind distributing plate 21 thickness of 31; Figure 8); and an inner air deflector (22) arranged at an inner side of the outer air deflector (21; Figure 8), the inner air deflector (22) including a plurality of second vent holes (32) penetrating the inner air deflector (22) in a thickness direction of the inner air deflector (22; page 6, paragraph 9 of attached translation: the second wind distributing plate 22 is provided with multiple second ventilation holes passing through the second grid plate 22 thickness of 32; Figure 8), (…omitted claim language…) wherein: in a first breeze mode, the outer air deflector (22) opens the air outlet, while the inner air deflector (21) is flush with an outer contour of the body (1; page 6 paragraph 10 to page 7 paragraph 11: air first radiating plate 21 and the second cooling air guide plate 22 along the upper and lower directions is set at the air outlet, air first radiating plate 21 and the second cooling air guide plate 22 rotatably installed at the air outlet to open or close the air outlet " refers to. first wind distributing plate 21 at the air outlet can rotate so as to open or close a part of the air outlet, the second air guide plate 22 at the air outlet can rotate so as to open or close the other part of the outlet, in particular, are in the closed position of the air outlet of air when the first plate 21 and the second cooling air guide plate 22, first wind distributing plate 21 and second wind distributing plate 22 can just close the area of whole air; page 7, paragraph 5: It should be noted that, when the first wind distributing plate 21 opens the outlet, the first wind distributing plate 21 can rotate at the air outlet to adjust the angle so as to guide, that is to say the air outlet direction, first wind distributing plate 21 and the wind guiding plate in the prior art have the same guiding function, correspondingly, when the second wind distributing plate 22 opens the outlet, the second wind distributing plate 22 can rotate at the air outlet adjusting angle, and then the outlet direction can be guided, i.e., second wind distributing plate 22 have the same function of air-guide with the air guide plate in the prior art. That is, air conditioner indoor machine of the embodiment 100 of the present invention not only has the normal cooling and heating mode, further can provide an air-free sensing operation mode, so as to improve the experience of the user) and in a second breeze mode, the outer air deflector (22) closes the air outlet, while the inner air deflector (21) extends into the air outlet and is arranged along an air outlet direction (page 6 paragraph 10 to page 7 paragraph 11; page 7, paragraph 5).

    PNG
    media_image1.png
    280
    376
    media_image1.png
    Greyscale
[AltContent: textbox (Wang: Figure 8)]
However, Wang does not expressly teach hole diameters of the second vent holes being different from hole diameters of the first vent holes.
Yun teaches hole diameters of the second vent holes being different from hole diameters of the first vent holes (paragraph 0045: wherein can set first exhausting holes 21 and the second air hole 11 of the pore size, from the first air hole 21 and the second exhausting holes 11 out of wind without air feeling; such as less than 0.2m/so in the specific example of the invention, each of the first air hole 21 of the hole diameter is 2mm-3mm, each aperture of the second air hole 11 is also 2mm-3mm, the second air hole 11 of the aperture and the first aperture of the air hole 21 can be formed to be the same size. it also can be formed into different sizes) so as to reduce the wind speed, and the wind quantity is small, there is no wind (paragraph 0044) and to not blow air directly on people (paragraph 0022).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include hole diameters of the second vent holes being different from hole diameters of the first vent holes in view of the teachings of Yun so as to reduce the wind speed, and the wind quantity is small, there is no wind and to not blow air directly on people.
In other words, Wang teaches most all of the claimed limitations but does not teach that the holes are different per louver, but it would have been obvious to a person having ordinary skill in the art to modify the holes of Wang so that air velocity is affected so as to not blow air directly on to occupants as taught by Yun.
Regarding claim 7, as applied to claim 1, the combined teachings teach the invention as described above and further teach further teaches wherein an inlet area of one of the first vent holes (Wang: 31) and the second vent holes (Wang: 32) is not larger than an outlet area of the one of the first vent holes (Wang: 31) and the second vent holes (Wang: 32; Figure 8).
Regarding claim 8, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein hole diameters of a part of the plurality of first vent holes (Wang: 31) decrease or increase sequentially from a top of the outer air deflector (Wang: 21) to a bottom of the outer air deflector (Wang: 21), or remain unchanged (Wang: Figures 7 and 8).
Regarding claim 9, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein hole diameters of a part of the plurality of second vent holes (32) decrease or increase sequentially from a top of the inner air deflector (Wang: 22) to a bottom of the inner air deflector (Wang: 22), or remain unchanged (Wang: Figures 7 and 8).
Regarding claim 10, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein a part of the plurality of first vent holes (Wang: 31) are arranged sequentially along a straight line or a curve (Wang: Figure 7, 41).
Regarding claim 11, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein a part of the plurality of second vent holes (Wang: 32) are arranged along a straight line or a curve (Wang: Figure 7, 42).
Regarding claim 12, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein: a hole diameter of one of the first vent holes is in a range of 2 mm to 4 mm; and/or a hole diameter of one of the second vent holes is in a range of 4 mm to 8 mm.
Yun further teaches wherein: a hole diameter of one of the first vent holes (21) is in a range of 2 mm to 4 mm and/or a hole diameter of one of the second vent holes is in a range of 4 mm to 8 mm (paragraph 0010) to reduce the wind speed, and the wind quantity is small (paragraph 0044).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein: a hole diameter of one of the first vent holes is in a range of 2 mm to 4 mm and/or a hole diameter of one of the second vent holes is in a range of 4 mm to 8 mm in view of the further teachings of Yun to reduce the wind speed, and the wind quantity is small.
Regarding claim 13, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein: an included angle between a center axis of one of the first vent holes (Wang: 31) and a horizontal plane ranges from -10° to 10° when the outer air deflector (Wang: 21; Figure 8) is in the second breeze mode and flush with the outer contour of the body (Wang: 1) in the first breeze mode As shown in FIG. 5 to FIG. 8. The air-conditioner indoor machine of another embodiment 100 of the present invention, comprising a machine body 1, the first wind distributing plate 21 air and the second cooling plate 22. the machine body 1 is provided with an air outlet, the first air deflector 21 and the second air radiating plate 22 rotatably installed at the air outlet to open or close the air outlet, the first air deflector 21 and the second air radiating plate 22 spaced along the upper and lower directions, a first wind distributing plate 21 is provided with multiple first ventilation holes through the first wind distributing plate 21 thickness of 31, the second wind distributing plate 22 is provided with multiple second ventilation holes passing through the second grid plate 22 thickness of 32. should be interpreted that air first radiating plate 21 and the second cooling air guide plate 22 along the upper and lower directions is set at the air outlet, air first radiating plate 21 and the second cooling air guide plate 22 rotatably installed at the air outlet to open or close the air outlet " refers to. first wind distributing plate 21 at the air outlet can rotate so as to open or close a part of the air outlet, the second air guide plate 22 at the air outlet can rotate so as to open or close the other part of the outlet, in particular, are in the closed position of the air outlet of air when the first plate 21 and the second cooling air guide plate 22, first wind distributing plate 21 and second wind distributing plate 22 can just close the area of whole air, in other words, the first wind distributing plate 21 and the second radiating area of the air plate 22 and is approximately equal to the area of the air outlet; page 7 paragraph 5: It should be noted that, when the first wind distributing plate 21 opens the outlet, the first wind distributing plate 21 can rotate at the air outlet to adjust the angle so as to guide, that is to say the air outlet direction, first wind distributing plate 21 and the wind guiding plate in the prior art have the same guiding function, correspondingly, when the second wind distributing plate 22 opens the outlet, the second wind distributing plate 22 can rotate at the air outlet adjusting angle, and then the outlet direction can be guided, i.e., second wind distributing plate 22 have the same function of air-guide with the air guide plate in the prior art. That is, air conditioner indoor machine of the embodiment 100 of the present invention not only has the normal cooling and heating mode, further can provide an air-free sensing operation mode, so as to improve the experience of the user). 
In other words, Wang further teaches the outer air deflector and inner air deflector may be used as louvers to direct the flow of air and close the entirety of the air outlet (Figure 1). If either one was fully open and the other was fully closed (which would provide additional adjustment of where air blows which is the intent of Wang), the air vent holes of the closed air deflector would be at the angles claimed as represented by Figure 8 and be flush with the machine body air outlet.
Regarding claim 20, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein one of the first vent holes (Wang: 31) and the second vent holes (Wang: 32) has a round, oval, triangular or polygonal cross section (Wang: page 8 paragraph 5; page 9 paragraph 2).
Regarding claim 22, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein for each of the plurality of first vent holes, an inlet size is smaller than an outlet size.
Yun further teaches wherein for each of the plurality of first vent holes (21), an inlet size is smaller than an outlet size (paragraph 0049; Figure 2) to increase the blowing range of the air guide plate (paragraph 0049).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein for each of the plurality of first vent holes, an inlet size is smaller than an outlet size in view of the further teachings of Yun to increase the blowing range of the air guide plate.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Foreign Patent CN 104913444 A) in view of Yun (CN 104697055 A) as applied to claim 1 in further view of Tu (Foreign Patent CN 105444387 A).
Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein one of the first vent holes and the second vent holes includes a first hole section and a second hole section connected sequentially in [[an]] the air outlet direction.
Tu teaches wherein one of the first vent holes (11) and the second vent holes includes a first hole section (111) and a second hole section (112) connected sequentially in [[an]] the air outlet direction (page 7 paragraphs 4 and 5: In this embodiment, when the air outlet regulating plate 10 for regulating the outlet speed, has the following two modes: one way is the air outlet hole 11 the first end 111 disposed toward the fan, composed of a fan blowing air through the air hole 11 of the first end 111 into the air outlet hole 11, in the process from first end 111 to second end 112, the radial sectional area is gradually reduced so as to make the wind speed gradually increases. the minimum radial section is the second end 112 corresponding to the radial section) to make the wind speed gradually increase (page 7 paragraphs 4 and 5).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein one of the first vent holes and the second vent holes includes a first hole section and a second hole section connected sequentially in [[an]] the air outlet direction in view of the teaching of Tu to make the wind speed gradually increase.
Regarding claim 3, as applied to claim 2, the combined teachings teach the invention as described above but do not expressly teach wherein the first hole section tapers gradually in the air outlet direction, and the second hole section expands gradually in the air outlet direction.
Tu further teaches wherein the first hole section (111) tapers gradually in the air outlet direction (Figure 5), and the second hole section (112) expands gradually in the air outlet direction (page 7 paragraphs 1 and 2: In this embodiment, when the air outlet regulating plate 10 for regulating the outlet speed, wind blown by the fan through the air hole 11 of the first end 111 into the air outlet hole 11, in the process from the first end 111 to the intermediate portion 113, the radial sectional area is gradually reduced so as to make the wind speed gradually increases. the minimum radial section is the middle part 113 corresponding radial section. when passing through the intermediate portion 113, the wind speed reaches the maximum value. Because each air outlet hole 11 according to the different position, provided with a corresponding radial section, therefore, each air outlet hole 11 of the middle part 113 of the wind speed are approximately the same. in the middle portion 113 to the second end 112, the radial sectional area gradually increases so as to make the wind speed is gradually reduced, so as to reduce the range of air, has no air sensing demand, and makes the speed of the wind is more uniform) to make the speed of the wind more uniform (page 7 paragraphs 1 and 2) .
[AltContent: textbox (Tu: Figure 5)]
    PNG
    media_image2.png
    308
    267
    media_image2.png
    Greyscale

Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the first hole section tapers gradually in the air outlet direction, and the second hole section expands gradually in the air outlet direction in view of the further teachings of Tu to make the speed of the wind more uniform.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Foreign Patent CN 104913444 A) in view of Yun (CN 104697055 A) as applied to claim 1 in further view of Yan (Foreign Patent CN 106123120 A).
Regarding claim 15, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein a sum of areas of the plurality of second vent holes is no less than 50% of a total area of the inner air deflector.
Yan teaches wherein a sum of areas of the plurality of second vent holes (1114) is no less than 50% of a total area of the inner air deflector (1113; page 8 paragraph 4: and a plurality of the micro-hole and the area 1114 occupies more than half of the total area of the air guide plate can make the air amount meet the requirement; page 9 paragraph 1: Of course, the air deflector 1113 on the micropores 1114 can be already set into other forms, such as the micro-hole 1114 is a circular through hole (as shown in FIG. 13) so the air does not blow directly on the user while still conditioning the room (page 2 paragraph 6).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein a sum of areas of the plurality of second vent holes is no less than 50% of a total area of the inner air deflector in view of the teachings of Yan so the air does not blow directly on the user while still conditioning the room.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Foreign Patent CN 104913444 A) in view of Yun (CN 104697055 A) as applied to claim 1 in further view of Eriksson (Foreign Patent SE 1050539 A1).
Regarding claim 19, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein at least one of the inner air deflector or the outer air deflector is made of at least one of or polycarbonate (PC), 
Eriksson teaches it is known in the art to use ABS in HVAC applications (page 2 paragraph 5) to provide a substantially lower condensation temperature than other available materials, providing a greater heating / cooling efficiency (page 4 paragraph 3 and 11).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein at least one of the inner air deflector or the outer air deflector is made of at least one of or polycarbonate (PC), 
In other words, because Eriksson teaches the beneficial material properties of ABS in HVAC applications, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to make the inner or out air deflector out of ABS to provide a substantially lower condensation temperature than other available materials, providing a greater heating / cooling efficiency.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Foreign Patent CN 104913444 A) in view of Yun (CN 104697055 A) as applied to claim 1 in further view of Sun (Foreign Patent CN 204901976 U).
Regarding claim 21, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein hole diameters of a part of the plurality of first vent holes decrease or increase sequentially from a top of the outer air deflector to a bottom of the outer air deflector.
Sun teaches wherein hole diameters of a part of the plurality of first vent holes (21) decrease or increase sequentially from a top of the outer air deflector (20) to a bottom of the outer air deflector (20, Figures 2 and 4, page 5 paragraph 2) to prevent generation of condensation water (page 5 paragraph 3).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein hole diameters of a part of the plurality of first vent holes decrease or increase sequentially from a top of the outer air deflector to a bottom of the outer air deflector in view of the teachings of Sun to prevent generation of condensation water.
[AltContent: textbox (Sun: Figures 2 and 4)]
    PNG
    media_image3.png
    212
    174
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    274
    324
    media_image4.png
    Greyscale


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Examiner is unable to find prior art to teach the claim language. The closet prior art found were Chen (Foreign Patent CN 2731543 Y), Shiraichi (Foreign Patent JP2004101072 A), Hoon (Foreign Patent KR101352653 B1) and Songchang-Yeol 송창열 (Foreign Patent KR20100008860 U). However, in the context of the amended claim language, in light of the specification and Figures (3 and 14) provided, and the prior art relied upon in the current rejection, the combination of the prior art would not be obvious to further apply to teach the specific language of the claim. 
Subsequently dependent claim 5 and 6 are also objected to.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Examiner is unable to find prior art or reasonable motivation to combine prior art to teach the claim as a whole. The closest prior art found was Sun and Yun as previously applied in the Rejection. However, the specifics of the claim to the ratio of the inlet size and outlet size of the first vent holes decreasing sequentially would not be obvious with respect to the prior art applied as a result of the amended independent claim in light of the specification and Figures (3 and 14) provided.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762